Appeal by the defendant from a judgment of the County Court, Dutchess County (Hayes, J.), rendered April 27, 2006, convicting him of attempted murder in the second degree, assault in the first degree (two counts), burglary in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution, and affording it the benefit of every favorable inference to be drawn therefrom (see Jackson v Virginia, 443 US 307, 319 [1979]; People v Contes, 60 NY2d 620 [1983]), there was legally sufficient evidence to establish the defendant’s guilt beyond a reasonable doubt.
Resolution of issues of credibility is primarily a matter to be determined by the jury, which saw and heard the witnesses, and *1074its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.